Citation Nr: 1742311	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-35 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel







INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980, from February 2003 to January 2004, from July to September 2006, and from May to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action is required.


REMAND

The most recent VA examination to assess the severity of the Veteran's service-connected bilateral hearing loss occurred more than 5 years ago in April 2012.  The Board finds that the April 2012 VA examination is too remote to adequately assess the current severity of the Veteran's bilateral hearing loss.  Further, the record is otherwise negative for recent evidence sufficient to ascertain the current severity of the Veteran's bilateral hearing loss.  Consequently, the Board finds that a remand is required in order to provide the Veteran an additional VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected bilateral hearing loss.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of this disability.  All necessary tests must be conducted, and all clinical findings must be reported in detail.

2.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, the AOJ must re-adjudicate the claim.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

